Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each filter of claim 4 lacks antecedent basis in claim 1. It is unclear whether claim 4 was intended to depend from claim 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-13, 15- 18, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al (US 2016/0296762) in view of Sutaria et al (US 2018/0078195).
Regarding claims 1, 2, 6, 7, 9, 22 and 25, Ramachandran et al disclose a shockable heart rhythm classifier comprising an ECG analyzer 242. The analyzer 320 generates decision parameters based on the digitized ECG signal. Prediction module 310 applies a predictive modeling technique to generate a predicted signal from an ECG signal clip.
Sutaria et al teach for a detected heart pattern, a monitor 110 performs an analysis to match an auscultated heart pattern with an ECG heart pattern derived from electrodes, see step 209. The comparison provides information to ensure an auscultated heart pattern has been detected. Sutaria et al teach using convolution analysis for pattern matching in a neural network. Matching the two patterns is advantageous, since the detected heart sound pattern is more likely to be an actual heart sound pattern when the pattern matches the continually 
One of ordinary skill in the art would have found it obvious to use the convolution analysis as taught by Sutaria et al to receive a raw electrocardiogram segment as its sole input and to generate an output by decision module 330 indicative of whether the received electrocardiogram segment represents a heart rhythm that is suitable for treatment by a defibrillation shock. The matching of a fibrillation ECG signal containing ECG parameters 264 to the received electrocardiogram segment through the convolutional neural network includes at least two and not more than six convolutional layers and no features of the electrocardiogram are identified to the convolutional neural network.  The convolution error signal in Fig. 3 of Ramachandran et al identifies back propagating errors.
Regarding claims 15, 16 and 25, Ramachandran et al disclose the added feature of receiving a detected electrocardiogram segment associated with a patient as an input and generating an output based at least in part on the received electrocardiogram segment, the output being indicative of whether CPR was being performed on the patient during acquisition of the electrocardiogram segment and being touched by another person. See paragraph [0035] and Fig. 1. 
Regarding claim 6, Ramachandran et al disclose defibrillator unit AED 110 comprising a shockable heart rhythm classifier as recited in claim 1, the defibrillator unit AED 110 inherently has a capacitor unit capable of temporarily storing and discharging sufficient energy to deliver a defibrillation shock to a patient via electrode pads configured to be attached to a patient; shock delivery circuitry for discharging the capacitor unit to deliver the defibrillation shock; 
Regarding claim 8, Ramachandran et al disclose not identifying features of the electrocardiogram to the convolutional neural network where the prediction module 310 does not receive an ECG signal clip. See paragraph [0034].  
Regarding claim 10, Ramachandran et al disclose the received electrocardiogram segment is the sole input to the convolutional neural network at the prediction module 310. See Fig. 3.  
Regarding claim 11, Ramachandran et al disclose the convolutional neural network has an input at prediction module 310, at least two convolutional layers 310 and 320 and an output layer 330, the input being a raw detected electrocardiogram segment and the output layer including the output indicative of whether the received electrocardiogram segment represents a heart rhythm that is suitable for treatment by a defibrillation shock.  
Regarding claim 12, Ramachandran et al disclose the output indicative of whether the received electrocardiogram segment represents a heart rhythm that is suitable for treatment by a defibrillation shock is a numeric probability value shown at 550 in Fig. 5.  
Regarding claim 13, Ramachandran et al disclose the convolutional neural network includes no more than six convolutional layers. See Fig. 3.  
Regarding claims 17 and 18, Ramachandran et al disclose the convolutional neural network additionally outputs a second output indicative of an appropriate shock level using .  
Allowable Subject Matter
Claims 3, 5, 14, 19, 20, 21 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
4/21/2021